                        Case 16-17002-AJC           Doc 89      Filed 04/29/21     Page 1 of 1




          ORDERED in the Southern District of Florida on April 28, 2021.




                                                                  A. Jay Cristol, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION
                                                  www.flsb.uscourts.gov

         In Re: Marie King                                                Case No. 16-17002-AJC
                                                                          Chapter 13

                              Debtors       /


           ORDER GRANTING DEBTOR’S MOTION FOR EXEMPTION FROM FINANCIAL
                              MANAGEMENT COURSE

                THIS CAUSE came to be heard on the Debtor’s Motion for Exemption From Financial

         Management Course [ECF # 86].          Being duly advised in the premises, the Court ORDERS as

         follows:

                1.   The Motion is GRANTED. Deceased Debtor Marie King is exempt from the

         requirement that she complete a course in personal financial management.

                                                          ###

         Submitted by: Matt Bayard Esq.

         Attorney Matt Bayard Esq. is directed to serve a conformed copy of this Order on all interested
         parties immediately upon receipt hereof and to file a certificate of service.


                                                           1
